 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
 6   GONZALO RICO-PEREZ, et al.,
                                                            Case No.: 2:19-cv-00553-JAD-NJK
 7           Plaintiff(s),
                                                                          ORDER
 8   v.
                                                                      (Docket No. 31)
 9   CITY OF NORTH LAS VEGAS, et al.,
10           Defendant(s).
11          Pending before the Court is the parties’ stipulation to stay discovery and current pre-trial
12 deadlines pending the outcome of a private mediation between the parties on March 30, 2020.
13 Docket No. 31. The parties seek to stay the discovery cutoff and the deadlines for dispositive
14 motions and the joint pretrial order. Id. at 1; see also Docket No. 29 (noting the remaining
15 discovery deadlines).
16          The Court GRANTS the parties’ stipulation as to the deadlines for dispositive motions and
17 the joint proposed pretrial order and DENIES the parties’ stipulation as to staying the discovery
18 cutoff, which is only two weeks away. Docket No. 31. Within 14 days of the completion of the
19 mediation, the parties must file a notice with the Court regarding the outcome of the mediation
20 and, if necessary, proposed new deadlines for dispositive motions and the joint proposed pretrial
21 order.
22          IT IS SO ORDERED.
23          Dated: January 31, 2020
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                     1
